DETAILED ACTION
This office action is responsive to the amendment filed July 21, 2022. By that amendment, claims 1, 5, 7, and 20 were amended. Claims 1-20 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
It is agreed that the outstanding rejection of claim 7 under 35 USC 112(b) is overcome by the amendment to the claim. 
Applicant’s arguments with respect to the rejection of claim(s) 1, 3, 4, and 7 under 35 USC 102(a)(1) in view of Hay (US 2006/0138260 A1) and the rejection of claim 2 under 35 USC 103 in view of Hay have been considered but are moot because the new ground of rejection does not rely on the same reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument: a new combination is presented. The remarks state at page 9 that “claim 1 has been amended to incorporate the subject matter of claim 7…”  Examiner’s position is that the amendment to claim 7 has changed the scope of that claim, such that incorporation into claim 1 now requires limitations (or at least understandings of the scope, thereof) which were not originally presented. 
Therefore, it is proper to present a new rejection at this time while making this a final rejection. 
Claims 2-4 are treated together with claim 1 as at page 16 of the remarks, and so will be treated together with claim 1, here. 
Applicant's arguments with respect to the rejection of claims 5, 6, 8-12, 18 and 19 under 35 USC 103 in view of Hay and Grooms (US 5,918,821) or Hay, Grooms and Mah et al. (US 7,635,101 B1) have been fully considered but they are not persuasive. 
As an initial matter, it is noted that at page 16 of the remarks, claim 8 is treated along with claim 5, and so these claims will be treated together in reply. Dependent claims 6 and 7 are also treated along with claim 5, and claims 9-12, 18 and 19 are treated along with claim 8.
The arguments at p. 13 state that there is no legally sufficient reason to combine Hay and Grooms. First, it is asserted that there is no teaching that the modification would ‘improve ease of relative movement between the milling tool 52 and the housing to make rotation of the milling tool have less friction” or that the modification would “prevent deflection or bending of 52 upon insertion of material into the mill to be cut”.  Examiner takes the position that each of these are clear improvements which will occur as a result of the proposed modification. 
The original Hay structure is designed with a single “bearing” in the form of hole 66 as at fig. 13 and the distal portion of tool 52 is in the form of a cantilevered structure, extending therebeyond. Force is being applied in a perpendicular direction by element 48 as is most clear in fig. 10. The force being applied by 48 is causing deflection of the distal end of 52 as well as increased force and wear on the “bearing” 66. 


    PNG
    media_image1.png
    636
    484
    media_image1.png
    Greyscale

The arguments state at p. 14 that the two cutters are so fundamentally different that it is not obvious how a bearing journal would be applicable to cutting tool 52. The arguments further state at p. 15 that it is unclear how a bearing journal can be affixed at the distal end of 52. It is stated that an additional location of contact will actually increase friction.
Examiner indicates below how he finds it to be obvious to modify Hay to have the journal in the proposed location. Examiner is of the position that prevention of deflection of 52 which occurs in the original Hays design by use of the second bearing will be what reduces friction at 66 and additionally prevents wear at 66 caused by the uneven forces in the single bearing original Hay design.


    PNG
    media_image2.png
    330
    324
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    581
    457
    media_image3.png
    Greyscale



The arguments state that Grooms is designed as a drum design as opposed to a tool bit style cutter and that Groom’s drum is permanently affixed within the chute, whereas Hay’s cutter is detachable and removable, and is supported by additional structure compared to that of Grooms such that an additional bearing is not required. Examiner agrees that the distinctions noted exist, but is of the opinion that the removability of Hay’s element 52 does nothing to keep the proposed-modified tool 52 from being inserted into the cup proposed to be placed in a hole in the sidewall in the rejection. Examiner notes that detachability of components is an obvious modification of prior art structures and does nothing to defeat the proposed modification in this case. 
While the additional structure for supporting Hay’s cutter is present as compared to Grooms as argued, Examiner maintains the position that the additional distal bearing will improve upon Hay’s design and provide for less undesired deflection of element 52 during use and less wear upon bearing at the single hole 66 as well as less friction at 66 due to 52 not being bent through the hole.
Examiner has carefully considered the arguments but has not found them persuasive to overcome the rejection of record. The rejections will be duplicated below. 

The arguments discuss the rejection of claim 9 and clarify the features which are intended to be encompassed by the limitations of that claim. Examiner appreciates the demonstrates, and agrees that some features of the structure of the invention are distinct as compared to the Hay prior art. However, examiner maintains the position that as presently claimed, claim 9 is sufficiently broad that different interpretations can be taken of what is claimed besides the one scenario demonstrated by applicant. For instance, any positional relationship between the first and second walls is not claimed, and positional relationship between the claimed widths is not claimed such that 1) the fact that the chamber 56 is rectangular with one dimension larger than the other would appear to read on what is claimed (see element 56 in fig. 11); or 2) the fact that region 58 has a diameter which is greater than region 56 above the bore 66 would appear to read. The arguments point to other features to indicate differences. It is recommended the distinction be clarified further in the claim language – in such case this may be become an allowable feature. 

Arguments related to the rejection of claims 13-17 under 35 USC 103 in view of Hay, Grooms and Mah have been considered but not found persuasive. At p. 20 of the remarks, it is argued that there is no desirability to use the Hay device in a hands-free manner. Examiner disagrees. Not requiring the surgeon (or other surgical professional) to employ both of his hands in the process of forming bone chips for the procedure frees up at least one hand for another task. Additionally, removal of an operator’s differing amount of force applied to the plunger takes a variable out of size of the output product. (This was discussed, for example, at Mah, col. 1, lines 45-48; line 64-68). The statement arguing against “the conditions and desired work product of a food processor [being] sufficiently similar to those of a bone mill” are not found persuasive – both Mah and Hay are devices which are designed for breaking/cutting a large body of material into small pieces in a repeatable consistent manner. See e.g. Hay [0006-7] where importance of size of the output is of high importance. The goal of the operation of both devices is sufficiently similar that the mere fact that Mah is a food processor and not a bone mill is not considered to make Mah non-analogous to Hay. The rejection of record is maintained. 

Examiner has carefully considered the argument related to the rejection of claim 20 under 35 USC 103. The arguments are considered persuasive.  The rejection of claim 20 has been withdrawn. The allowability of this claim is indicated, below. 

Claim Objections
Claim 1 is objected to because of the following informalities:  at line 9, “secured to tool mount” should read “secured to the tool mount”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1- is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay et al. (US 2006/0138260 A1) in view of Turrini et al. (US 2005/0135889 A1).
Comment on Understanding of Embodiments in Hay
Hay teaches a first, manually operated embodiments, at figs. 1-24, and a second embodiment with a motor-driven adapter at figs. 25-28.  Only the adapter 90 for the motor is shown in detail in figs. 25-28, and the second embodiment is different from the first in only that adapter 90 replaces element 46 at figs. 1-24.  All other components of the fig. 1-24 embodiment remaining present, and will be cited in this rejection in combination with the adapter from the fig. 25-28 embodiment. 

Rejection
Regarding claim 1, Hay teaches a bone milling tool as at fig. 1-28.  
The tool includes at least a first bone milling tool bit 52;
a tool bit housing 90/44/72 (seen at figs. 15-16), the tool bit housing including an actuator 44/90 and a tool mount 72, the bone milling tool bit 52 directly and securely fastened to the tool mount 72. The actuator 44/90 is rigidly secured to the tool mount 72. The actuator includes a power tool interface 92 as at fig. 25 configured to receive a rotating drive mechanism 94 of a powered tool and impart the rotation of the rotating drive mechanism to the first bone milling tool bit 52 through the tool mount 72; and
the milling tool bit 52 includes a grinding portion (including a helical groove) and a shank (proximal to the helical groove), the shank secured to the tool mount 72 as in fig. 10. 

Hay does not teach an annular channel between the grinding portion and the shank. 
Turrini teaches a bit as at fig. 1 including a grinding portion distal of 5 (a portion capable of use in grinding) and a shank 2 (proximal of 5) with an annular channel 5 therebetween. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to add a channel of Turrini to the Hay bit 52 at a location along the device to provide the Hay bit with a structure for improved gripping of the bit in the tool mount 52 (or in some other chuck in which 52 may potentially be used).  Modification of 72 to correlate to this channel would have been an additional potential modification. Upon addition of this channel, the grinding and shank regions can now be designated based on location of the channel. One would have done so in order to improve connection between the bit and the holder. 

Regarding claim 2, the combination suggests the limitations of claim 1, but does not teach the receptacle of 92 being capable of receiving the claimed bit configurations. Rather, 92 is demonstrated being configured to interact with a three-lobed bit construct. 
It is examiner’s position that selection between the Hay three-lobed structure and any of the claimed designs is merely a matter of selection between known prior art driving bit designs, all of which are functionally equivalent for the purpose of rotating a structure with a motorized driver. It is unclear to examiner that any of these designs imparts a particular advantage to the user, such that it appears that selection therebetween is a matter of design choice. Such selection would have been obvious to one with ordinary skill in the art at the time of the invention. 



Regarding claim 3, the power tool interface 92 includes a drive bit 94 for attachment to a power tool chuck. 
Regarding claim 4, the actuator 44/90 includes an outer annular surface as seen clearly in fig. 24 having a plurality of indents capable of facilitating manual gripping.

Claims 5, 6, 8-12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay in view of Grooms et al. (US 5,918,821). 
Regarding claims 5 and 6, Hay (in view of the same considerations of the two embodiments taken in rejecting claim 1) teaches a bone milling tool as at fig. 1-28.
The tool includes at least a first bone milling tool bit 52;
a tool bit housing 90/44/72 (seen at figs. 15-16), the tool bit housing including an actuator 44/90 and a tool mount 72, the bone milling tool bit 52 directly and securely fastened to the tool mount 72. The actuator 44/90 is rigidly secured to the tool mount 72. The actuator includes a power tool interface 92 as at fig. 25 configured to receive a rotating drive mechanism 94 of a powered tool and impart the rotation of the rotating drive mechanism to the first bone milling tool bit 52 through the tool mount 72. 
the milling tool bit 52 includes a grinding portion (including a helical groove) and a shank (proximal to the helical groove), the shank secured to the tool mount 72 as in fig. 10. 

Hay fails to teach the bit 52 including a distal bearing journal or that journal being configured to be received into a bearing opening. 
Grooms teaches a modular bone grinder with a removable grinder head 60. Figs.  6C and 6D demonstrate the grinder head 60 which includes a grinding portion 64, a first proximal bearing portion (portion of shaft riding through cap 56, which includes bearings, shaft therethrough being considered a bearing surface, or journal) and a distal bearing portion 63 (in the form of a bearing surface or a journal which rides in a second endcap 57 bearing). The distal bearing journal has a smaller diameter than the grinding portion 64. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Hay milling tool 52 to add a distal bearing structure 63 of Grooms thereto; and add a second opening opposite 66 in Hay’s housing, and place an endcap or like structure with a bearing therein to permit insertion of the modified tool 52 through opening 66 and into interface with the distal bearing (see marked up figure in response to arguments section). One would have done so in order to improve ease of relative movement between milling tool 52 and the housing to make rotation of the milling tool have less friction and also prevent deflection or bending of 52 upon insertion of material into the mill to be cut. Doing so would have been obvious to try as a matter of utilizing a teaching from a first prior art reference to improve upon the function of a second reference. 

Regarding claim 8, Hay teaches a bone mill as at figs. 1-28. The bone mill includes

a housing 42/44 defining a work chamber (area within opening 56, best seen in fig. 13), the work chamber having a first axial end near opening 66, a second axial end opposite opening 66, a first wall (portion of wall surrounding 56 above opening 66) extending between the first axial end 66 and the second axial end opposite 66, and a second wall (portion of wall surrounding 56 below opening 66) extending between the first axial end 56 and the second axial end 58. Examiner will take the position that the two wall segments can be mentally designated as different walls based on different structures of the two portions of the structure surrounding chamber within 56; e.g. for receiving 48 in 56, and for receiving 24 at 58); 
at least a first bone milling tool 52 as seen at fig. 10 configured to be disposed within the work chamber of 56, and extending at least from the first axial end at 66 to the second axial end opposite 66 as in figs. 10 and 13, 
a proximal bearing sleeve supported by the housing proximate the first axial end (the structure of opening 66 is considered to be in the form of a ‘bearing sleeve’), the proximal bearing sleeve at 66 configured to support said first milling tool 52 and allow rotation of the first milling tool 52 within the work chamber of 56 about an axis along 52/66.

Hay fails to teach a distal bearing sleeve supported by the housing proximate the second axial end, which bearing sleeve is configured to support the milling tool 52. 

Grooms teaches a modular bone grinder with a removable grinder head 60. Figs.  6C and 6D demonstrate the grinder head 60 which includes a grinding portion 64, a first proximal bearing portion (portion of shaft riding through cap 56, which includes bearings, shaft therethrough being considered a bearing surface, or journal) and a distal bearing portion 63 (in the form of a bearing surface or a journal which rides in a second endcap 57 bearing).
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the Hay milling tool 52 to add a distal bearing structure 63 of Grooms thereto; and add a second opening opposite 66 in Hay’s housing, and place an endcap or like structure with a bearing therein to permit insertion of the modified tool 52 through opening 66 and into interface with the distal bearing. (see marked up figure in the response to arguments) One would have done so in order to improve ease of relative movement between milling tool 52 and the housing to make rotation of the milling tool have less friction and also prevent deflection or bending of 52 upon insertion of material into the mill to be cut. Doing so would have been obvious to try as a matter of utilizing a teaching from a first prior art reference to improve upon the function of a second reference. 

Regarding claim 9, the wall first portion 56 is a feed input opening and portion 58 is a feed output opening. The first bone milling tool 52 has a grinding portion (cutting portion of 52) configured to be disposed in the chamber of 56 (through opening 66). The work chamber of 56 has a largest horizontal width from the first wall 56 to the second wall 58 perpendicular to the axis. The feed input opening 56 has a first horizontal width perpendicular to the axis that is less than the largest horizontal width (when considering a portion above 66 to be the feed input opening of 56). 
Regarding claim 10, the output opening 58 has a second horizontal width perpendicular to the axis of 52/66 that is less than the largest horizontal width (from ends of 56 to 58). 
Regarding claim 11, the first and second walls have arcuate surfaces which are parallel to the axis. 
Regarding claim 12, the housing includes a feed chamber (top portion of 56) in fluid communication with the work chamber (portion of 56 near 52) via input opening of 56. The bone mill further includes a plunger 48 configured to be received in 56 to advance bone material from the feed chamber of 56 to the work chamber of 56. 
Regarding claims 18 and 19, the milling tool bit 52 includes a grinding portion, a shank, and (as modified by Grooms) a distal bearing journal. The shank is disposed in the proximal bearing sleeve 66 and the distal journal is disposed in the modified second opening opposite 66. The distal bearing journal is smaller than the diameter of the grinding portion 52 in view of Grooms. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay in view of Grooms et al. (US 5,918,821) and Turrini. 
Regarding claim 7, the combination of Hay and Grooms have suggested the limitations of claim 5, but have not taught including an annular channel between the grinding portion and the shank of 52. 

Turrini teaches a bit as at fig. 1 including a grinding portion distal of 5 (a portion capable of use in grinding) and a shank 2 (proximal of 5) with an annular channel 5 therebetween. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to add a channel of Turrini to the Hay bit 52 at a location along the device to provide the Hay bit with a structure for improved gripping of the bit in the tool mount 52 (or in some other chuck in which 52 may potentially be used).  Modification of 72 to correlate to this channel would have been an additional potential modification. Upon addition of this channel, the grinding and shank regions can now be designated based on location of the channel. One would have done so in order to improve connection between the bit and the holder. 

Claims 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hay in view of Grooms and Mah et al. (US 7,635,101 B1).
Regarding claims 13, and 15-17, the combination of Hay and Grooms suggests the limitations of claim 12, as above. 
However, Hay does not teach a spring supported by the housing operable to provide a bias force against the plunger to move the plunger within the feed chamber toward the work chamber. 
Mah teaches a portion equivalent to a plunger in function and structure as at fig. 2, in a grinding device including a grinding portion 141:
Compared to Hay, the portion 71 of Mah is considered to be analogous to the proximal head portion of the plunger 48 of Hay, and is seen to function as a ‘closure portion’; and portion 91 is analogous to the distal end of the plunger 48 of Hay. The plunger portions include springs 77 therebetween which cause the plunger to be formed to provide “constant and automatic pressure on a material to be grated and against a grater disk’ (abstract). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to substitute the plunger 91 and closure portion 71 of Mah, along with the springs 77, for the plunger 48 of Hay. Examiner notes that this may have additionally necessitated modification of the housing to be of an appropriate size/shape, as well as including bayonet projections 167 into the housing of Hay in order to lock the substituted plunger in place to permit function of the spring loaded forward end. One would have done so in order to permit hands free functionality of the plunger in order to permit controlled application of force against items being ground in the device. 

Regarding claim 14, the at least one spring 77 includes a first and second spring 77. The bone mill, as modified by the substitution in regards to claim 13, further includes a metal rod 95 extending from the first spring to the second spring such that a portion of the rod bears against the plunger 91 and the metal rod 95 is arranged to cause the bias force from the springs to urge the plunger 91 within the feed chamber toward the work chamber. 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID W BATES/Primary Examiner, Art Unit 3799